United States Court of Appeals
                     For the First Circuit


No. 06-1957

                         DIANE TODISCO,

                      Plaintiff, Appellant,

                               v.

                  VERIZON COMMUNICATIONS, INC.,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on August 6, 2007, is
amended as follows:

     Page 9, line 2: remove underlining and extra space in "the_
terms"
     Page 13, line 7: change "These cases" to "Glista and Bard"
     Page 17, line 5: change "different than" to "different from"